NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND THOMAS,                                 No. 19-16040

                Petitioner-Appellant,           D.C. No. 2:18-cv-03301-DJH-DMF

 v.
                                                MEMORANDUM*
WILLIAM LOTHROP,

                Respondent-Appellee.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Federal prisoner Raymond Thomas appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition and order

denying his motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291. Reviewing de novo, see Alaimalo v. United States, 645 F.3d 1042, 1047



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011), we affirm.

      Thomas’s § 2241 habeas petition alleged that his detention is illegal because

the Parole Commission lacked jurisdiction over him and violated his due process

rights by failing to hold a prompt revocation hearing after issuing a parole violation

detainer. Thomas previously raised these arguments in a § 2241 habeas petition

filed in the United States District Court for the District of South Carolina that was

dismissed on the merits. Therefore, the district court correctly concluded that the

instant § 2241 habeas petition is barred by 28 U.S.C. § 2244(a). Thomas’s § 2241

habeas petition is also barred by the abuse of the writ doctrine. See Alaimalo, 645

F.3d at 1049 (abuse of the writ doctrine “generally forbids the reconsideration of

claims that were or could have been raised in a prior habeas petition” (internal

quotation marks omitted)); see also Pizzuto v. Ramirez, 783 F.3d 1171, 1175 (9th

Cir. 2015) (appellate court may affirm the district court on any basis supported by

the record). Furthermore, the record does not show cause for bringing a successive

petition, or that a fundamental miscarriage of justice will result from the failure to

entertain the claim. See McCleskey v. Zant, 499 U.S. 467, 494-95 (1991).

      Thomas also moves for immediate release in light of the COVID-19 public

health crisis. We deny his motion.

      AFFIRMED.




                                           2                                    19-16040